EXECUTION VERSION


FIRST AMENDMENT
TO
CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT dated as of November 20, 2019 (this
“Amendment”) is by and among (a) NOODLES & COMPANY (the “Borrower”), (b) each of
the Guarantors (as defined in the Credit Agreement referred to below) signatory
hereto, (c) U.S. BANK NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”), L/C Issuer and Swing Line Lender (each
such term defined in the Credit Agreement referred to below) and (d) the lenders
signatory hereto and amends that certain Credit Agreement, dated as of May 9,
2018 (as further amended, restated, extended, supplemented, modified and
otherwise in effect from time to time, the “Credit Agreement”), by and among the
Borrower, the other Loan Parties (as defined in the Credit Agreement) party
thereto, the Lenders (as defined in the Credit Agreement) party thereto, the
Administrative Agent, and U.S. Bank National Association, as L/C Issuer and
Swing Line Lender. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.
WHEREAS, upon satisfaction of the conditions set forth herein, the Revolving
Credit Facility Blockage Conditions described in the Credit Agreement will be
satisfied;
WHEREAS, upon satisfaction of the Revolving Credit Facility Blockage Conditions,
each Lender’s portion of the outstanding Revolving Credit Commitments and Term
Loan Commitments (together with all currently outstanding Loans) shall now be
rebalanced in a manner consistent with the methodology for Increasing Lenders
and Augmenting Lenders described in Section 2.16 of the Credit Agreement;
WHEREAS, in order to carry out such rebalancing and such other modifications,
the Borrower has requested that the Administrative Agent and the Lenders agree
to amend certain of the terms and provisions of the Credit Agreement, as
specifically set forth in this Amendment and issue new Notes to reflect such
rebalancing;
WHEREAS, prior to the date hereof the Borrower dissolved the following Loan
Parties: (a) THE NOODLE SHOP, CO. – MARYLAND, INC., a Maryland corporation; (b)
THE NOODLE SHOP, CO. – WASHINGTON COUNTY, LLC, a Maryland limited liability
company; (c) THE NOODLE SHOP, CO. – MONTGOMERY COUNTY, MARYLAND, a Maryland
corporation; (d) THE NOODLE SHOP, CO. – CHARLES COUNTY, INC., a Maryland
corporation; (e) THE NOODLE SHOP, CO. – HOWARD COUNTY, INC., a Maryland
corporation; (f) THE NOODLE SHOP, CO. – HARFORD COUNTY, LLC, a Maryland limited
liability company; and (g) THE NOODLE SHOP, CO. – CARROLL COUNTY, LLC, a
Maryland limited liability company (collectively, the “Dissolved Subsidiaries”),
and the Borrower has requested that the Administrative Agent and the Lenders
consent to the dissolution of the Dissolved Subsidiaries; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement and consent to the dissolution
of the Dissolved Subsidiaries as provided more fully herein below.
NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:





--------------------------------------------------------------------------------







§1.Amendments to the Credit Agreement.
§1.1    Amendment to Section 1.01. The definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:
“Applicable Rate” means, applicable percentage per annum set forth below for
each Type of Loan (and for the Letter of Credit Fees and Commitment Fees)
determined by reference to the Consolidated Total Lease Adjusted Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):


Pricing Level
Consolidated Total Lease Adjusted Leverage Ratio
Eurodollar Rate Loans and Letter of Credit Fees
Base Rate Loans
Commitment Fee
1
<3.00:1.00
2.00%
1.00%
0.20%
2
>3.00:1.00 but <3.50:1.00
2.25%
1.25%
0.25%
3
>3.50:1.00 but <4.00:1.00
2.50%
1.50%
0.30%
4
>4.00:1.00
2.75%
1.75%
0.35%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, Pricing Level 4 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Sections 2.08(b) and 2.10.
§1.2    Amendment to Section 1.01. The definition of “Consolidated EBITDA” in
Section 1.01 of the Credit Agreement is hereby amended by restating such
definition in its entirety as follows:
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income and without
duplication: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income










2
 

--------------------------------------------------------------------------------







taxes paid or payable, (iii) depreciation and amortization expense, (iv)
Consolidated Restaurant Pre-Opening Costs in an amount not to exceed an average
of $85,000 per Restaurant for all Restaurants incurred during such Measurement
Period, (v) non-cash rent expense, (vi) non-cash compensation expense, (vii)
non-recurring expenses or charges (or minus non-recurring income items) reducing
(or in the case of non-recurring income, increasing) such Consolidated Net
Income, in each case, which do not represent a cash item in such period or any
future period, (viii) without duplication of any add backs pursuant to clause
(vii) above, non-recurring cash expenses (including severance payments) or
charges and non-recurring non-cash charges, (ix) without duplication of any
other amounts herein, one-time non-recurring cash expenses or charges and
non-recurring non-cash charges associated with (A) the Identified Restaurant
Closures/Re-Franchisings (2017) in an aggregate amount not to exceed (1)
$15,000,000 prior to the First Amendment Effective Date and (2) $3,000,000 on or
after the First Amendment Effective Date, when combined with any addbacks under
clause (B)(2) below and (B) the 16 Restaurant locations that closed in the
fourth Fiscal Quarter of the Borrower of 2015 in an aggregate amount not to
exceed (1) $900,000 prior to the First Amendment Effective Date and (2)
$3,000,000 on or after the First Amendment Effective Date, when combined with
any addbacks under clause (A)(2) above, (x) one time fees and out of pocket
expenses incurred in connection with Permitted Acquisitions, and (xi) fees and
expenses arising from the Transaction or any follow-on public offering, sale or
registration of the Borrower’s securities.
§1.3    Amendment to Section 1.01. The definition of “Maturity Date” in Section
1.01 of the Credit Agreement is hereby amended by restating such definition in
its entirety as follows:
“Maturity Date” means November 20, 2024; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
§1.4    Amendment to Section 1.01 Section 1.01 of the Credit Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:
“2019/2020 Permitted Equity Interest Repurchases” means the repurchase by
Borrower of up to $15,000,000 of Borrower’s Equity Interest during the 12 month
period beginning on November 20, 2019 and ending on November 20, 2020.
“CardFact Acquisition” means the acquisition of all of the Equity Interests of
CardFact XI, Inc., a Florida corporation (“CardFact XI”), by a Loan Party
(including by means of a merger of CardFact XI with and into a Loan Party)
pursuant to an acquisition agreement reasonably acceptable to the Administrative
Agent, provided that either (i) CardFact XI shall merge with and into a Loan
Party, with a Loan Party being the surviving entity or (ii) CardFact XI will
become a Loan Party and otherwise comply with the requirements of Section 6.12
in connection with such acquisition.
“First Amendment Effective Date” means November 20, 2019.
§1.5    Amendment to Section 2.07. Section 2.07 of the Credit Agreement is
hereby amended by amending and restating clause (c) of such section in its
entirety as follows:




3
 

--------------------------------------------------------------------------------







(c)    The Borrower shall repay the Term Loans on each date set forth below (or,
if such date is not a Business Day, on the immediately succeeding Business Day)
in the aggregate principal amount set forth opposite such date:
Date
Amount
the last day of the Fourth Fiscal Quarter of Fiscal Year 2019 (December 31,
2019)
$187,500
the last day of the First Fiscal Quarter of Fiscal Year 2020 (March 31, 2020)
$187,500
the last day of the Second Fiscal Quarter of Fiscal Year 2020 (June 30, 2020)
$187,500
the last day of the Third Fiscal Quarter of Fiscal Year 2020 (September 29,
2020)
$187,500
the last day of the Fourth Fiscal Quarter of Fiscal Year 2020 (December 29,
2020)
$187,500
the last day of the First Fiscal Quarter of Fiscal Year 2021 (March 30, 2021)
$187,500
the last day of the Second Fiscal Quarter of Fiscal Year 2021 (June 29, 2021)
$187,500
the last day of the Third Fiscal Quarter of Fiscal Year 2021 (September 28,
2021)
$187,500
the last day of the Fourth Fiscal Quarter of Fiscal Year 2021 (December 28,
2021)
$375,000
the last day of the First Fiscal Quarter of Fiscal Year 2022 (March 29, 2022)
$375,000
the last day of the Second Fiscal Quarter of Fiscal Year 2022 (June 28, 2022)
$375,000
the last day of the Third Fiscal Quarter of Fiscal Year 2022 (September 27,
2022)
$375,000
the last day of the Fourth Fiscal Quarter of Fiscal Year 2022 (January 3, 2023)
$531,250
the last day of the First Fiscal Quarter of Fiscal Year 2023 (April 4, 2023)
$531,250
the last day of the Second Fiscal Quarter of Fiscal Year 2023 (July 4, 2023)
$531,250
the last day of the Third Fiscal Quarter of Fiscal Year 2023 (October 3, 2023)
$531,250



4
 

--------------------------------------------------------------------------------





Date
Amount
the last day of the Fourth Fiscal Quarter of Fiscal Year 2023 (January 2, 2024)
$625,000
the last day of the First Fiscal Quarter of Fiscal Year 2024 (April 2, 2024)
$625,000
the last day of the Second Fiscal Quarter of Fiscal Year 2024 (July 2, 2024)
$625,000
the last day of the Third Fiscal Quarter of Fiscal Year 2024 (October 1, 2024)
$625,000



To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrower on the Maturity Date.
§1.6    Amendment to Section 7.03. Section 7.03 of the Credit Agreement is
hereby amended by (i) deleting the “and” at the end of clause (m) of such
section, (ii) re-lettering clause (n) of such section as a new clause (o) of
such section and (iii) adding a new clause (n) of such section as follows:
(n)    the CardFact Acquisition; provided, that the total cash consideration
paid shall not exceed $10,000; and
§1.7    Amendment to Section 7.04. Section 7.04 of the Credit Agreement is
hereby amended by amending and restating clause (e) of such section in its
entirety as follows:
(e)    in connection with any Permitted Acquisition or the CardFact Acquisition,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person (other than the Borrower) to merge into or
consolidate with it; provided that the Person surviving such merger shall be a
Loan Party;
§1.8    Amendment to Section 7.06. Section 7.06 of the Credit Agreement is
hereby amended by amending and restating clause (e) of such section in its
entirety as follows:
(e)    the Borrower may purchase, redeem or otherwise retire Equity Interests;
provided that, before or after giving effect to any such purchase, redemption or
acquisition of Equity Interests, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) after giving pro forma effect to any such
purchase or redemption, the Consolidated Total Lease Adjusted Leverage Ratio is
less than 3.50 to 1.00; provided that the 2019/2020 Permitted Equity Interest
Repurchases shall not be subject to the restrictions of Section 7.06(e)(ii).
§1.9    Amendment to Section 7.11. Section 7.11 of the Credit Agreement is
hereby amended by amending and restating clause (a) of such section in its
entirety as follows:
(a)    Consolidated Total Lease Adjusted Leverage Ratio. Permit the Consolidated
Total Lease Adjusted Leverage Ratio as of the end of any Measurement Period to
be greater than the applicable ratio set forth below opposite such Measurement
Period:


5
 

--------------------------------------------------------------------------------







Measurement Period End Date
Maximum Consolidated Total Lease Adjusted Leverage Ratio
the last day of the Fourth Fiscal Quarter of Fiscal Year 2019 (December 31,
2019)
4.50 to 1.00
the last day of the First Fiscal Quarter of Fiscal Year 2020 (March 31, 2020)
4.50 to 1.00
the last day of the Second Fiscal Quarter of Fiscal Year 2020 (June 30, 2020)
4.50 to 1.00
the last day of the Third Fiscal Quarter of Fiscal Year 2020 (September 29,
2020)
4.50 to 1.00
the last day of the Fourth Fiscal Quarter of Fiscal Year 2020 (December 29,
2020)
4.25 to 1.00
the last day of the First Fiscal Quarter of Fiscal Year 2021 (March 30, 2021)
4.25 to 1.00
the last day of the Second Fiscal Quarter of Fiscal Year 2021 (June 29, 2021)
and the last day of each Fiscal Quarter ending thereafter.
4.00 to 1.00



§1.10    Amendment to Section 7.11. Section 7.11 of the Credit Agreement is
hereby amended by amending and restating clause (b) of such section in its
entirety as follows:
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period of the Borrower
ending on any Fiscal Quarter end date to be less than 1.25 to 1.00.
§1.11    Amendment to Section 7.12. Section 7.12 of the Credit Agreement is
hereby amended by restating such section in its entirety as follows:
7.12    Capital Expenditures. Make or become legally obligated to make any
Capital Expenditures in an amount exceeding (i) $34,000,000 in Fiscal Year 2019,
(ii) $37,000,000 in Fiscal Year 2020 and (iii) $45,000,000 in Fiscal Year 2021
and each Fiscal Year thereafter; provided, however, that the Capital Expenditure
limit referenced above will be increased in any period by the positive amount
equal to 50% of the amount (if any) equal to the difference obtained by taking
the Capital Expenditure limit minus the actual amount of any Capital
Expenditures expended during such prior period (the “Carry Over Amount”), and
for purposes of measuring compliance herewith, the Carry Over Amount shall be
deemed to be the last amount spent on Capital Expenditures in that succeeding
period and may not be carried forward to the next succeeding year. Capital
Expenditures shall be determined by reference to Borrower’s statement of cash
flow.




6
 

--------------------------------------------------------------------------------







§1.12    Amendment to Schedules. Schedules 2.01, 5.08(b), 5.13, 5.17, 5.20, 5.21
and 5.22 are hereby deleted in their entirety and replaced with Schedules 2.01,
5.08(b), 5.13, 5.17, 5.20, 5.21 and 5.22 attached as Attachment A hereto.
§2.    Consent to Dissolution of Dissolved Subsidiaries. Pursuant to Section
11.01 of the Credit Agreement, the Lenders party hereto constitute the Required
Lenders necessary to consent to the dissolution of the Dissolved Subsidiaries.
Pursuant to the terms hereof, the Lenders party hereto hereby consent to the
dissolution of the Dissolved Subsidiaries. The Lenders and the Borrower agree
that: Schedule 2(a) of the Pledge Agreement is deleted and replaced with
Attachment B hereto.
§3.    Removal of Revolving Credit Facility Blockage. Each Loan Party and each
of the Lenders party hereto, acknowledge and agree, that upon satisfaction of
the conditions set forth in Section 6, pursuant to Section 2.17 of the Credit
Agreement, the Revolving Credit Facility Blockage Conditions will be satisfied
and each Lender’s portion of the Revolving Credit Commitments and Term Loan
Commitments (together with all currently outstanding Loans) shall be rebalanced
in a manner consistent with the methodology for Augmenting Lenders described in
Section 2.16 of the Credit Agreement.
§4.    Affirmation and Acknowledgment. Each Loan Party hereby ratifies and
confirms all of its Obligations to the Lenders and the Administrative Agent, and
the Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the other Obligations, and all other amounts due under the
Credit Agreement as amended hereby. Each Loan Party hereby ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted and pledged by such Loan Party pursuant to the Loan
Documents to the Administrative Agent, on behalf and for the benefit of the
Secured Parties, as collateral security for the Obligations, and acknowledges
that all of such Liens and security interests, and all Collateral heretofore
granted, pledged or otherwise created as security for the Obligations continues
to be and remains collateral security for the Obligations. Each of the
Guarantors party to the Guaranty hereby acknowledges and consents to this
Amendment and agrees that the Guaranty and all other Loan Documents to which
each of the Guarantors are a party remain in full force and effect, and each of
the Guarantors confirms and ratifies all of its Obligations thereunder.
§5.    Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent as follows:
(a)The execution, delivery and performance by each Loan Party of this Amendment
and the performance by such Loan Party of its obligations and agreements under
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (i) contravene the terms of any of such Loan Party’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (A) any
material Contractual Obligation (other than the creation of Liens under the Loan
Documents) to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject; or (iii) violate any Law,
except to the extent


7
 

--------------------------------------------------------------------------------





that any such violation, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(b)This Amendment has been duly executed and delivered by such Loan Party. Each
of this Amendment and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, whether enforcement is sought by a proceeding in
equity or at law.
(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Loan Party of this Amendment or
the Credit Agreement as amended hereby.
(d)The representations and warranties of such Loan Party contained in Article V
of the Credit Agreement or in any other Loan Document are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that the representations and warranties contained in Sections 5.05(a) and
5.05(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and 6.01(b) of the Credit
Agreement, respectively.
(e)As of the date hereof, after giving effect to this Amendment, there exists no
Default or Event of Default.
§6.    Conditions. This Amendment shall become effective on the date when each
of the following conditions precedent have been satisfied (the “First Amendment
Effective Date”):
(a)This Amendment shall have been duly executed and delivered by each Loan
Party, the Administrative Agent and the Lenders.
(b)[Reserved].
(c)The Administrative Agent shall have received a favorable opinion of Gibson,
Dunn & Crutcher LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request, in form, scope and substance reasonably satisfactory to the
Administrative Agent.
(d)The Administrative Agent shall have received a favorable opinion of Hogan
Lovells US LLP, Colorado and Virginia local law counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request, in form, scope and substance reasonably satisfactory to
the Administrative Agent.




8
 

--------------------------------------------------------------------------------







(e)The Administrative Agent shall have received certificates executed by a
Responsible Officer of each Loan Party attaching (i) resolutions or other action
authorizing the actions under this Amendment and the Credit Agreement as amended
hereby, (ii) incumbency certificates, (iii) certified copies of the Organization
Documents of such Loan Party, in each case, certified as true, accurate and
complete and in effect on the date hereof (or a certification that there shall
have been no changes to the Organization Documents of such Loan Party since the
most recent date that certified copies of such Organization Documents were
delivered to the Administrative Agent) and (iv) such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing and in good standing in its jurisdiction of organization.
(f)The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (i) that the conditions specified
in this Section 6 have been satisfied, and (ii) that there has been no event or
circumstance since December 31, 2018 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(g)The representations and warranties set forth in Section 5 hereof shall be
true and correct.
(h)All fees and expenses due and owing to the Administrative Agent and the
Lenders and required to be paid on or before the First Amendment Effective Date
pursuant to that certain First Amendment to Credit Agreement Fee Letter dated as
of November 20, 2019 by and between the Administrative Agent and the Borrower,
shall have been paid (or shall be paid concurrently with the closing of this
Amendment).
(i)The Administrative Agent shall have been reimbursed for all reasonable and
documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of counsel for the Administrative Agent, to the extent
documented and delivered to the Borrower prior to the date hereof (for the
avoidance of doubt, a summary statement of such fees, charges and disbursements
shall be sufficient documentation for the obligations set forth in this Section
6(i); provided that supporting documentation for such summary statement is
provided promptly thereafter).
§7.    Miscellaneous Provisions.
§7.1    Except as expressly amended or otherwise modified by this Amendment, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the other Loan Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. No
amendment, consent or waiver herein granted or agreement herein made shall
extend beyond the terms expressly set forth herein for such amendment, consent,
waiver or agreement, as the case may be, nor shall anything contained herein be
deemed to imply any willingness of the Administrative Agent or the Lenders to
agree to, or otherwise prejudice any rights of the Administrative Agent or the
Lenders with respect to, any similar amendments, consents, waivers or agreements
that may be requested for any future period, and this Amendment shall not


9
 

--------------------------------------------------------------------------------







be construed as a waiver of any other provision of the Loan Documents or to
permit the Borrower or any other Loan Party to take any other action which is
prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument, to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended hereby. This Amendment shall constitute a Loan Document.
§7.2    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
§7.3    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
§7.4    This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.
§7.5    The Borrower hereby agrees to pay to the Administrative Agent, on demand
by the Administrative Agent, all reasonable and documented out-of-pocket costs
and expenses incurred


10
 

--------------------------------------------------------------------------------





or sustained by the Administrative Agent in connection with the preparation of
this Amendment (including legal fees).
§7.6    The provisions of this Amendment are solely for the benefit of the Loan
Parties, the Administrative Agent and the Lenders and no other Person shall have
rights as a third party beneficiary of any of such provisions.
§7.7    The Joining Lender agrees that from and after the date hereof it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and
shall have the obligations of a Lender thereunder. Each of the Administrative
Agent, each Lender other than the Joining Lender, the Borrower and each
Guarantor agrees that, as of the date hereof, the Joining Lender shall be a
party to the Credit Agreement and the other Loan Documents and shall be a Lender
for all purposes of the Credit Agreement and the other Loan Documents and shall
have the rights and obligations of a Lender under the Credit Agreement and all
other Loan Documents.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]


11
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.



 
NOODLES & COMPANY,
a Delaware corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
Secretary
 
 
 
 
 
 
TNSC, INC.,
a Colorado corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - COLORADO, INC.,
a Colorado corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - WISCONSIN, INC.,
a Wisconsin corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - ILLINOIS, INC.,
an Illinois corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
THE NOODLE SHOP, CO. - VIRGINIA, INC.,
a Virginia corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - KANSAS, LLC,
a Kansas limited liability company
 
 
 
 
 
 
By:
TNSC, Inc.
 
 
 
its Member
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 
 
 
 
 
 
THE NOODLE SHOP, CO. - DELAWARE, INC.,
a Delaware corporation
 
 
 
 
 
 
By:
/s/ Melissa Heidman
 
 
Name:
Melissa Heidman
 
 
Title:
President
 



    







--------------------------------------------------------------------------------







 
 
U.S. BANK NATIONAL ASSOCIATION,
 
 
 
 
as a Lender, Administrative Agent, L/C Issuer and
Swing Line Lender
 
 
 
 
 
 
 
 
By:
/s/ Courtney A. Boltz________________
 
 
 
 
Name:
Courtney A. Boltz
 
 
 
 
Title:
Vice President
 
 


















--------------------------------------------------------------------------------









 
 
COMMUNITY BANKS OF COLORADO, A     
DIVISION OF NBH BANK,
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Edward Southwick________________
 
 
 
 
Name:
Edward Southwick
 
 
 
 
Title:
Relationship Manager/Vice President
 
 












--------------------------------------------------------------------------------











JOINING LENDER
 
FIRST HORIZON BANK,
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Daniel Nunes________________
 
 
 
 
Name:
Daniel Nunes
 
 
 
 
Title:
Authorized Signatory
 
 








--------------------------------------------------------------------------------









JOINING LENDER
 
BBVA USA,
 
 
 
 
as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Jake Wesley____________________
 
 
 
 
Name:
Jake Wesley
 
 
 
 
Title:
Assistant Vice President
 
 












--------------------------------------------------------------------------------






Attachment A
[Disclosure Schedules to Credit Agreement]
On file with the Administrative Agent.











--------------------------------------------------------------------------------







Attachment B
[Schedule 2(a) of the Pledge Agreement]
On file with the Administrative Agent.













